UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-09813 Scout Funds (Exact name of registrant as specified in charter) 928 Grand Boulevard Kansas City, MO 64106 (Address of principal executive offices) Scout Investments, Inc. 928 Grand Boulevard Kansas City, MO 64106 (Name and address of agent for service) (Zip Code) Registrant's telephone number, including area code: (877) 726-8842 Date of fiscal year end: June 30 Date of reporting period: March 31, 2012 Item 1. Schedule of Investments SCOUT INTERNATIONAL FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 97.0% AUSTRALIA — 3.4% BHP Billiton Ltd.1 $ CSL Ltd. Woodside Petroleum Ltd.1 Woolworths Ltd. AUSTRIA — 0.7% Verbund A.G. BRAZIL — 1.7% Cia de Bebidas das Americas1 Empresa Brasileira de Aeronautica S.A.1 CANADA — 7.1% Barrick Gold Corp. 2 Canadian Natural Resources Ltd. 2 Enbridge, Inc. 2 Enbridge, Inc. Imperial Oil Ltd. 2 Royal Bank of Canada 2 Toronto-Dominion Bank 2 CHILE — 0.9% Sociedad Quimica y Minera de Chile S.A.1 COLOMBIA — 0.7% Ecopetrol S.A.1 DENMARK — 0.8% Novo Nordisk A/S1 FINLAND — 1.6% Sampo Oyj - A Shares FRANCE — 5.9% Air Liquide S.A.1 AXA S.A.1 Cie Generale d'Optique Essilor International S.A. Dassault Systemes S.A. Groupe Danone LVMH Moet Hennessy Louis Vuitton S.A. GERMANY — 13.3% Adidas A.G.1 Allianz S.E.1 BASF S.E.1 $ Bayer A.G.1 Continental A.G.* Fresenius Medical Care A.G. & Co. KGaA1 Henkel A.G. & Co. KGaA1 Merck KGaA Muenchener Rueckversicherungs A.G.1 SAP A.G.1 Siemens A.G.1 Volkswagen A.G. GREECE — 0.9% Coca Cola Hellenic Bottling Co., S.A.* HONG KONG — 0.7% CLP Holdings Ltd. HUNGARY — 0.6% MOL Hungarian Oil and Gas NyRt.*1 INDIA — 1.1% Infosys Technologies Ltd.1 IRELAND — 1.0% Ryanair Holdings PLC*1 ISRAEL — 0.6% Israel Chemicals Ltd.1 ITALY — 2.4% Luxottica Group S.p.A.1 Saipem S.p.A. JAPAN — 12.5% Canon, Inc.1 FANUC Corp. Honda Motor Co., Ltd.1 Japan Tobacco, Inc. JGC Corp. Komatsu Ltd.1 Kubota Corp.1 Kyocera Corp.1 Nidec Corp.1 Nitto Denko Corp. Terumo Corp. LUXEMBOURG — 0.5% Millicom International Cellular S.A. MEXICO — 2.5% Grupo Financiero Banorte S.A.B. de C.V. - Class O Grupo Televisa S.A.1 Wal-Mart de Mexico S.A.B. de C.V.1 $ NETHERLANDS — 1.5% Core Laboratories N.V. Koninklijke Ahold N.V.1 SINGAPORE — 1.0% United Overseas Bank Ltd.1 SOUTH AFRICA — 2.0% FirstRand Ltd. MTN Group Ltd. Naspers Ltd.1 SOUTH KOREA — 1.1% Hyundai Motor Co. SPAIN — 2.3% Banco Bilbao Vizcaya Argentaria S.A.1 Banco Bilbao Vizcaya Argentaria S.A. Inditex S.A. SWEDEN — 4.7% Hennes & Mauritz A.B. - B Shares Sandvik A.B.1 SKF A.B.1 Svenska Cellulosa A.B. - B Shares Telefonaktiebolaget LM Ericsson1 SWITZERLAND — 6.8% ABB Ltd.*1 Adecco S.A.1 Givaudan S.A.* Nestle S.A.1 Novartis A.G.1 Roche Holding A.G. Syngenta A.G.*1 Zurich Financial Services A.G.* TAIWAN — 2.0% HON HAI Precision Industry Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.1 TURKEY — 0.5% Turkiye Garanti Bankasi A.S. UNITED KINGDOM — 13.0% Barclays PLC1 $ BG Group PLC1 British American Tobacco PLC1 BT Group PLC HSBC Holdings PLC1 Prudential PLC1 Reckitt Benckiser Group PLC Rio Tinto PLC Royal Dutch Shell PLC1 SABMiller PLC1 SABMiller PLC Standard Chartered PLC Vodafone Group PLC1 UNITED STATES — 3.2% Aflac, Inc. Mettler-Toledo International, Inc.* NII Holdings, Inc. * TOTAL COMMON STOCKS (Cost $6,182,596,578) — 97.0% SHORT-TERM INVESTMENTS — 2.0% MONEY MARKET FUNDS Federated Treasury Obligations Fund, 0.010% Fidelity Institutional Government Portfolio, 0.010% Fidelity Institutional Treasury Portfolio, 0.010% TOTAL SHORT-TERM INVESTMENTS (Cost $161,000,000) — 2.0% TOTAL INVESTMENTS (Cost $6,343,596,578) — 99.0% Other assets less liabilities — 1.0% TOTAL NET ASSETS — 100.0% $ (equivalent to $31.77 per share; unlimited shares of $1.00 par value capital shares authorized; 251,906,990 shares outstanding) PLC - Public Limited Company *Non-income producing security. 1 ADR - American Depositary Receipt. 2 Canadian security traded on U.S. stock exchange. See accompanying Notes to Schedules of Investments. SCOUT INTERNATIONAL DISCOVERY FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 98.7% AUSTRALIA — 6.5% Ansell Ltd. $ Incitec Pivot Ltd. IOOF Holdings Ltd. Medusa Mining Ltd. Perseus Mining Ltd.* Regis Resources Ltd.* AUSTRIA — 1.1% Wienerberger A.G. BRAZIL — 1.7% Empresa Brasileira de Aeronautica S.A.1 CANADA — 3.3% Lone Pine Resources, Inc.*2 Talisman Energy, Inc.2 Tourmaline Oil Corp.* CHILE — 1.3% Embotelladora Andina S.A.1 CZECH REPUBLIC — 1.4% Philip Morris CR A.S. FINLAND — 1.9% Sampo Oyj - A Shares FRANCE — 7.9% Bureau Veritas S.A. Cie Generale d'Optique Essilor International S.A. Dassault Systemes S.A.1 Neopost S.A. SEB S.A. Technip S.A.1 GERMANY — 12.2% Dialog Semiconductor PLC* Fuchs Petrolub A.G. Morphosys A.G.* NORMA Group A.G.* Pfeiffer Vacuum Technology A.G. Rational A.G. Wirecard A.G. INDONESIA — 3.1% Resource Alam Indonesia Tbk P.T. $ Tower Bersama Infrastructure Tbk P.T. IRELAND — 2.4% Ryanair Holdings PLC*1 ITALY — 3.1% Luxottica Group S.p.A.1 MARR S.p.A. JAPAN — 15.4% Aichi Corp. Amada Co., Ltd. Asics Corp. Chiyoda Corp. Ebara Corp. Kansai Paint Co., Ltd. Pigeon Corp. SMC Corp. Sysmex Corp. Toshiba Machine Co., Ltd. LUXEMBOURG — 1.2% L'Occitane International S.A. NETHERLANDS — 5.3% Gemalto N.V. Koninklijke Vopak N.V. Randstad Holding N.V. PHILIPPINES — 0.7% Manila Water Co., Inc. SOUTH KOREA — 1.3% LG Household & Health Care Ltd. SWITZERLAND — 10.6% Acino Holding A.G.* Givaudan S.A.* Lindt & Spruengli A.G. 10 Metall Zug A.G. 80 Micronas Semiconductor Holding A.G.* Schindler Holding A.G. Tecan Group A.G.* Vetropack Holding A.G. TAIWAN — 2.4% Taiwan Hon Chuan Enterprise Co., Ltd. UNITED KINGDOM — 12.9% Amlin PLC $ Domino's Pizza UK & IRL PLC Informa PLC Intercontinental Hotels Group PLC1 Mothercare PLC Premier Oil PLC* Sage Group PLC1 St. James's Place PLC Telecity Group PLC* UNITED STATES — 3.0% Mettler-Toledo International, Inc.* NII Holdings, Inc.* Power Integrations, Inc. TOTAL COMMON STOCKS (Cost $25,245,079) — 98.7% TOTAL INVESTMENTS (Cost $25,245,079) — 98.7% Other assets less liabilities — 1.3% TOTAL NET ASSETS — 100.0% $ (equivalent to $9.39 per share; unlimited shares of $1.00 par value capital shares authorized; 3,051,657 shares outstanding) ADR - American Depositary Receipt CR - Czech Republic IRL - Ireland PLC - Public Limited Company UK - United Kingdom * Non-income producing security. 1 ADR - American Depositary Receipt. 2 Canadian security traded on U.S. stock exchange. See accompanying Notes to Schedules of Investments. SCOUT GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 91.2% AUSTRALIA — 1.1% BHP Billiton Ltd.1 $ IOOF Holdings Ltd. Perseus Mining Ltd.* Regis Resources Ltd.* BRAZIL — 1.4% Cia de Bebidas das Americas1 CANADA — 4.3% Enbridge, Inc.2 Imperial Oil Ltd.2 Kodiak Oil & Gas Corp.* Lone Pine Resources, Inc.* Royal Bank of Canada2 Silver Wheaton Corp. Talisman Energy, Inc. Tourmaline Oil Corp.* CHILE — 0.8% Embotelladora Andina S.A.1 Sociedad Quimica y Minera de Chile S.A.1 FINLAND — 1.2% Sampo Oyj - A Shares FRANCE — 3.8% AXA S.A.1 Dassault Systemes S.A. LVMH Moet Hennessy Louis Vuitton S.A. SEB S.A. GERMANY — 5.5% Adidas A.G.1 Bayer A.G.1 Fresenius Medical Care A.G. & Co. KGaA1 Fuchs Petrolub A.G. Pfeiffer Vacuum Technology A.G. Rational A.G. 41 Siemens A.G.1 Wirecard A.G. IRELAND — 0.3% Ryanair Holdings PLC*1 Willis Group Holdings PLC $ ISRAEL — 0.1% Osem Investments Ltd. ITALY — 0.2% MARR S.p.A. JAPAN — 4.4% Amada Co., Ltd. Chiyoda Corp. FANUC Corp.1 Honda Motor Co., Ltd.1 Komatsu Ltd.1 Nitto Denko Corp. Sysmex Corp. MEXICO — 1.2% Wal-Mart de Mexico S.A.B. de C.V.1 NETHERLANDS — 0.6% Gemalto N.V. Koninklijke Vopak N.V. Randstad Holding N.V. SWEDEN — 0.8% Telefonaktiebolaget LM Ericsson1 SWITZERLAND — 2.0% Acino Holding A.G.* 88 Roche Holding A.G.1 SGS S.A. 34 TAIWAN — 1.3% Taiwan Hon Chuan Enterprise Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.1 UNITED KINGDOM — 7.5% Amlin PLC Barclays PLC1 BG Group PLC1 British American Tobacco PLC1 Informa PLC Mothercare PLC Prudential PLC1 Standard Chartered PLC Vodafone Group PLC1 UNITED STATES — 54.7% ADTRAN, Inc. $ Aegion Corp.* Affiliated Managers Group, Inc.* Allegheny Technologies, Inc. Allergan, Inc. American Capital Agency Corp. REIT AMERIGROUP Corp.* Anadarko Petroleum Corp. Apple, Inc.* AutoZone, Inc.* 99 Boeing Co. Buckle, Inc. CARBO Ceramics, Inc. Carpenter Technology Corp. Catalyst Health Solutions, Inc.* CBS Corp. - Class B Chevron Corp. Cisco Systems, Inc. Coca-Cola Co. Computer Programs & Systems, Inc. Cracker Barrel Old Country Store, Inc. Cree, Inc.* DaVita, Inc.* DIRECTV - Class A* Discover Financial Services Dominion Resources, Inc. E*Trade Financial Corp.* Expedia, Inc. Finisar Corp.* Garmin Ltd. Gen-Probe, Inc.* Genesee & Wyoming, Inc. - Class A* Google, Inc. - Class A* 90 Gulfport Energy Corp.* Hartford Financial Services Group, Inc. Herbalife Ltd. Hologic, Inc.* Humana, Inc. Intel Corp. KeyCorp Kirby Corp.* Kraft Foods, Inc. - Class A Lam Research Corp.* Linear Technology Corp. LSB Industries, Inc.* Marvell Technology Group Ltd.* Mettler-Toledo International, Inc.* Microsoft Corp. Mid-America Apartment Communities, Inc. REIT Monro Muffler Brake, Inc. Monster Beverage Corp.* National Health Investors, Inc. REIT Nu Skin Enterprises, Inc. - Class A Occidental Petroleum Corp. Peabody Energy Corp. Pfizer, Inc. $ Philip Morris International, Inc. Pioneer Natural Resources Co. Portfolio Recovery Associates, Inc.* Power Integrations, Inc. Praxair, Inc. priceline.com, Inc.* Progressive Corp. QUALCOMM, Inc. Regions Financial Corp. Rockwell Automation, Inc. Salix Pharmaceuticals Ltd.* Semtech Corp.* Sotheby's SPX Corp. Tempur-Pedic International, Inc.* Teradata Corp.* Textron, Inc. Triumph Group, Inc. TRW Automotive Holdings Corp.* U.S. Bancorp United Technologies Corp. UnitedHealth Group, Inc. Veeco Instruments, Inc.* Verizon Communications, Inc. Waddell & Reed Financial, Inc. - Class A TOTAL COMMON STOCKS (Cost $4,715,104) — 91.2% EXCHANGE-TRADED FUNDS — 6.8% MISCELLANEOUS — 3.9% iShares MSCI ACWI ex U.S. Index Fund UNITED STATES — 2.9% iShares Russell 3000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $372,103) — 6.8% TOTAL INVESTMENTS (Cost $5,087,207) — 98.0% Other assets less liabilities — 2.0% TOTAL NET ASSETS — 100.0% $ (equivalent to $9.93 per share; unlimited shares of $1.00 par value capital shares authorized; 564,589 shares outstanding) PLC - Public Limited Company REIT - Real Estate Investment Trust * Non-income producing security. 1 ADR - American Depositary Receipt. 2 Canadian security traded on U.S. stock exchange. See accompanying Notes to Schedules of Investments. SCOUT STOCK FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 98.6% CONSUMER DISCRETIONARY — 10.8% Amazon.com, Inc.* $ Deckers Outdoor Corp.* DIRECTV - Class A* Expedia, Inc. priceline.com, Inc.* Starbucks Corp. TRW Automotive Holdings Corp.* Wynn Resorts Ltd. CONSUMER STAPLES — 11.8% Anheuser-Busch InBev N.V.1 Estee Lauder Cos., Inc. - Class A Green Mountain Coffee Roasters, Inc.* JM Smucker Co. Kraft Foods, Inc. - Class A Mead Johnson Nutrition Co. Philip Morris International, Inc. ENERGY — 12.5% Anadarko Petroleum Corp. Apache Corp. Cameco Corp.2 Chevron Corp. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. FINANCIALS — 14.1% American Capital Agency Corp. REIT Capital One Financial Corp. Discover Financial Services SL Green Realty Corp. REIT SLM Corp. U.S. Bancorp HEALTH CARE — 11.9% Allergan, Inc. AmerisourceBergen Corp. Express Scripts, Inc.* St. Jude Medical, Inc. Teva Pharmaceutical Industries Ltd.1 UnitedHealth Group, Inc. INDUSTRIALS — 9.1% Boeing Co. $ Danaher Corp. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY — 21.9% Apple, Inc. Cisco Systems, Inc. Google, Inc. - Class A* Informatica Corp.* Intel Corp. Juniper Networks, Inc.* Microsoft Corp. Oracle Corp. QUALCOMM, Inc. TELECOMMUNICATION SERVICES — 3.4% CenturyLink, Inc. Verizon Communications, Inc. UTILITIES — 3.1% Alliant Energy Corp. Dominion Resources, Inc. TOTAL COMMON STOCKS (Cost $73,833,166) — 98.6% TOTAL INVESTMENTS (Cost $73,833,166) — 98.6% Other assets less liabilities — 1.4% TOTAL NET ASSETS — 100.0% $ (equivalent to $14.21 per share; unlimited shares of $1.00 par value capital shares authorized; 6,627,730 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 ADR - American Depositary Receipt. 2 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT MID CAP FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 98.7% CONSUMER DISCRETIONARY — 22.6% AutoZone, Inc.* $ CBS Corp. - Class B Deckers Outdoor Corp.* Discovery Communications, Inc. - Class A* Discovery Communications, Inc. - Class C* Dollar Tree, Inc.* Expedia, Inc. Limited Brands, Inc. Macy's, Inc. Nordstrom, Inc. NVR, Inc.* O'Reilly Automotive, Inc.* priceline.com, Inc.* Tempur-Pedic International, Inc.* Tractor Supply Co. TRW Automotive Holdings Corp.* Warnaco Group, Inc.* Weight Watchers International, Inc. Wynn Resorts Ltd. CONSUMER STAPLES — 7.8% Dr. Pepper Snapple Group, Inc. Herbalife Ltd.1 Hormel Foods Corp. Monster Beverage Corp.* Nu Skin Enterprises, Inc. - Class A Whole Foods Market, Inc. ENERGY — 6.8% CARBO Ceramics, Inc. Cimarex Energy Co. Concho Resources, Inc.* Continental Resources, Inc.* Kodiak Oil & Gas Corp.*1 Oasis Petroleum, Inc.* Peabody Energy Corp. Pioneer Natural Resources Co. FINANCIALS — 28.2% Affiliated Managers Group, Inc.* American Capital Agency Corp. REIT Arch Capital Group Ltd.*1 Axis Capital Holdings Ltd.1 CBOE Holdings, Inc. E*Trade Financial Corp.* Fifth Third Bancorp $ Hartford Financial Services Group, Inc. Huntington Bancshares, Inc. KeyCorp Prosperity Bancshares, Inc. Regions Financial Corp. Reinsurance Group of America, Inc. SVB Financial Group* W.R. Berkley Corp. HEALTH CARE — 8.7% DaVita, Inc.* Hologic, Inc.* Humana, Inc. Mednax, Inc.* St. Jude Medical, Inc. Zimmer Holdings, Inc. INDUSTRIALS — 5.8% Rockwell Automation, Inc. SPX Corp. Stanley Black & Decker, Inc. Textron, Inc. WESCO International, Inc.* INFORMATION TECHNOLOGY — 11.6% Altera Corp. Avnet, Inc.* Check Point Software Technologies Ltd.*1 Lam Research Corp.* Linear Technology Corp. Marvell Technology Group Ltd.*1 Skyworks Solutions, Inc.* Teradata Corp.* Western Digital Corp.* MATERIALS — 5.2% Allegheny Technologies, Inc. NewMarket Corp. Royal Gold, Inc. Silver Wheaton Corp.1 Steel Dynamics, Inc. Westlake Chemical Corp. UTILITIES — 2.0% Alliant Energy Corp. UGI Corp. $ TOTAL COMMON STOCKS (Cost $1,024,471,720) — 98.7% TOTAL INVESTMENTS (Cost $1,024,471,720) — 98.7% Other assets less liabilities — 1.3% TOTAL NET ASSETS — 100.0% $ (equivalent to $14.58 per share; unlimited shares of $1.00 par value capital shares authorized; 80,923,280 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT SMALL CAP FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Shares Value COMMON STOCKS — 99.9% CONSUMER DISCRETIONARY — 14.7% Bebe Stores, Inc. $ Buckle, Inc. Chico's FAS, Inc. Cracker Barrel Old Country Store, Inc. Jos. A. Bank Clothiers, Inc.* Monro Muffler Brake, Inc. Rent-A-Center, Inc. Sotheby's Steiner Leisure Ltd.*1 Ulta Salon, Cosmetics & Fragrance, Inc. CONSUMER STAPLES — 0.7% Darling International, Inc.* ENERGY — 7.8% CARBO Ceramics, Inc. Gulfport Energy Corp.* Key Energy Services, Inc.* Kodiak Oil & Gas Corp.*1 OYO Geospace Corp.* Stone Energy Corp.* Western Refining, Inc. FINANCIALS — 11.4% Cohen & Steers, Inc. Home Properties, Inc. REIT Mid-America Apartment Communities, Inc. REIT National Financial Partners Corp.* National Health Investors, Inc. REIT Portfolio Recovery Associates, Inc.* Signature Bank* Summit Hotel Properties, Inc. REIT Waddell & Reed Financial, Inc. - Class A HEALTH CARE — 17.7% Acorda Therapeutics, Inc.* Akorn, Inc.* AMERIGROUP Corp.* Bio-Reference Labs, Inc.* Catalyst Health Solutions, Inc.* Computer Programs & Systems, Inc. Covance, Inc.* Endo Pharmaceuticals Holdings, Inc.* Gen-Probe, Inc.* Genomic Health, Inc.* ICU Medical, Inc.* $ Merit Medical Systems, Inc.* Salix Pharmaceuticals Ltd.* Sirona Dental Systems, Inc.* Team Health Holdings, Inc.* INDUSTRIALS — 17.0% Aegion Corp.* Chart Industries, Inc.* Crane Co. EnPro Industries, Inc.* Genesee & Wyoming, Inc. - Class A* Greenbrier Cos., Inc.* Kirby Corp.* Lindsay Corp. Robbins & Myers, Inc. Teledyne Technologies, Inc.* Titan International, Inc. Titan Machinery, Inc.* Triumph Group, Inc. United Rentals, Inc.* INFORMATION TECHNOLOGY — 26.2% ADTRAN, Inc. Cabot Microelectronics Corp. Cree, Inc.* Cymer, Inc.* Daktronics, Inc. ExactTarget, Inc. Finisar Corp.* Hittite Microwave Corp.* j2 Global Communications, Inc. Jack Henry & Associates, Inc. MKS Instruments, Inc. Netgear, Inc.* Novellus Systems, Inc.* Oclaro, Inc.* Omnivision Technologies, Inc.* Plantronics, Inc. Progress Software Corp.* Quest Software, Inc.* Semtech Corp.* Skyworks Solutions, Inc.* SPS Commerce, Inc.* Stratasys, Inc.* TIBCO Software, Inc.* ValueClick, Inc.* Veeco Instruments, Inc.* ViaSat, Inc.* MATERIALS — 4.4% Balchem Corp. Carpenter Technology Corp. $ Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. LSB Industries, Inc.* TPC Group, Inc.* TOTAL COMMON STOCKS (Cost $205,127,046) — 99.9% TOTAL INVESTMENTS (Cost $205,127,046) — 99.9% Other assets less liabilities — 0.1% TOTAL NET ASSETS — 100.0% $ (equivalent to $16.70 per share; unlimited shares of $1.00 par value capital shares authorized; 15,550,497 shares outstanding) REIT - Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT UNCONSTRAINED BOND FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Principal Amount Value ASSET-BACKED SECURITIES — 14.2% Conseco Financial Corp. Series 1996-2, Class M1, 7.600%, 04/15/261, 2 $ $ Countrywide Asset-Backed Certificates Series 2006-S2, Class A3, 5.841%, 07/25/271 Series 2006-S2, Class A4, 6.091%, 07/25/271 GMAC Mortgage Corp. Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/361, 2 GSAA Trust Series 2006-S1, Class 1A1, 0.402%, 01/25/371, 2 Home Equity Mortgage Trust Series 2006-1, Class A1B, 0.372%, 05/25/361, 2 Series 2006-1, Class A2, 5.300%, 05/25/361 Series 2006-5, Class A1, 5.500%, 01/25/371 Nomura Asset Acceptance Corp. Series 2006-S1, Class A3, 0.462%, 01/25/361, 2, 3 Series 2006-S1, Class A2, 0.552%, 01/25/361, 2, 3 Residential Funding Mortgage Securities II, Inc. Series 2003-HS1, Class AI6, 3.830%, 02/25/331, 2 Series 2003-HS3, Class A2A, 0.522%, 08/25/331, 2 Series 2006-HSA1, Class A3, 5.230%, 02/25/361, 2 Series 2006-HSA1, Class A5, 5.310%, 02/25/361, 2 Series 2006-HSA2, Class AI3, 5.550%, 03/25/361, 2 Structured Asset Securities Corp. Series 2005-S6, Class A2, 0.822%, 11/25/351, 2 Series 2005-S7, Class A2, 0.542%, 12/25/351, 2, 3 Series 2006-S2, Class A2, 5.500%, 06/25/361 TOTAL ASSET-BACKED SECURITIES (Cost $4,010,137) — 14.2% CORPORATE BONDS — 42.1% Ally Financial, Inc. 4.500%, 02/11/14 5.500%, 02/15/17 6.250%, 12/01/17 7.500%, 09/15/20 American International Group, Inc. 5.050%, 10/01/151 6.400%, 12/15/201 Bank of America Corp. 3.750%, 07/12/16 5.000%, 05/13/21 Citigroup, Inc. 4.450%, 01/10/17 4.500%, 01/14/22 Ford Motor Credit Co., LLC 3.875%, 01/15/15 4.250%, 02/03/17 5.000%, 05/15/18 Goldman Sachs Group, Inc. 3.625%, 02/07/16 6.000%, 06/15/20 5.250%, 07/27/21 Hartford Financial Services Group, Inc. 6.000%, 01/15/191 Hertz Corp. 6.750%, 04/15/191 JPMorgan Chase & Co. 4.350%, 08/15/21 $ $ Liberty Mutual Group, Inc. 5.000%, 06/01/211, 3 Lloyds TSB Bank PLC 6.500%, 09/14/203, 4 Morgan Stanley 3.800%, 04/29/16 5.750%, 01/25/211 5.500%, 07/28/211 Nationwide Financial Services 5.375%, 03/25/211, 3 Northwest Airlines 2007-1 Class A Pass-Through Trust 7.027%, 05/01/211 Royal Bank of Scotland PLC 3.950%, 09/21/154 Telecom Italia Capital S.A. 7.175%, 06/18/191, 4 7.721%, 06/04/381, 4 Telefonica Emisiones S.A.U. 5.462%, 02/16/214 U.S. Airways 2010-1 Class A Pass-Through Trust 6.250%, 10/22/241 UAL 2007-1 Pass-Through Trust 6.636%, 01/02/241 TOTAL CORPORATE BONDS (Cost $11,805,702) — 42.1% SHORT-TERM INVESTMENTS — 42.5% UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $12,440,659) — 42.5% TOTAL INVESTMENTS (Cost $28,256,498) — 98.8% Other assets less liabilities — 1.2% TOTAL NET ASSETS — 100.0% $ (equivalent to $10.99 per share; unlimited shares of $1.00 par value capital shares authorized; 2,665,210 shares outstanding ) LLC - Limited Liability Company PLC - Public Limited Company 1 Callable. 2 Variable Rate Security (presented at the current rate as of March 31, 2012). 3 144A restricted security. 4 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. FORWARD CONTRACTS Currency Unrealized Amount Value at Value at Appreciation Description Purchased (Sold) Settlement Date March 31, 2012 (Depreciation) Japanese Yen $ ) $ ) $ TOTAL FORWARD CONTRACTS $ ) $ ) $ FUTURES CONTRACTS Number of Unrealized Expiration Contracts Value at Value at Appreciation Description Date Long (Short) Trade Date March 31, 2012 (Depreciation) U.S. 30 Year Treasury Bond June 2012 $ ) $ ) $ ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) SWAP CONTRACTS CREDIT DEFAULT SWAPS Reference Buy/Sell1 Rating of Reference Entity Pay/Receive Fixed Expiration Notional Unrealized Appreciation Counterparty Entity Protection (Moody's/S&P) Fixed Rate Rate Date Value2 (Depreciation) Goldman Sachs CDX North America High Yield Index Series 17 Sell B2/B Receive 5.00% 12/20/2016 $ $ JP Morgan CDX North America High Yield Index Series 17 Sell B2/B Receive 5.00% 12/20/2016 TOTAL SWAP CONTRACTS $ $ 1 If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation of underlying securities comprising the referenced index. 2 The maximum potential amount the Fund could be required to make as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. SCOUT CORE BOND FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Principal Amount Value ASSET-BACKED SECURITIES — 10.7% Ally Master Owner Trust Series 2011-1, Class A1, 1.112%, 01/15/161, 2 $ $ AmeriCredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/141 Chase Issuance Trust Series 2005-A11, Class A, 0.312%, 12/15/141, 2 Series 2011-A3, Class A3, 0.362%, 12/15/151, 2 Chrysler Financial Auto Securitization Trust Series 2009-A, Class A3, 2.820%, 01/15/161 Citibank Credit Card Issuance Trust Series 2009-A5, Class A5, 2.250%, 12/23/141 Discover Card Master Trust Series 2009-A1, Class A1, 1.542%, 12/15/141, 2 Series 2009-A2, Class A, 1.542%, 02/17/151, 2 Ford Credit Auto Owner Trust Series 2009-D, Class A3, 2.170%, 10/15/131 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/141, 3 Series 2011-1A, Class A1, 2.200%, 03/25/161, 3 Honda Auto Receivables Owner Trust Series 2012-1, Class A2, 0.570%, 08/15/141 Huntington Auto Trust Series 2012-1, Class A2, 0.540%, 11/17/141 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/131 Series 2010-B, Class A3, 0.970%, 04/15/151 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/251, 3 Mercedes-Benz Auto Receivables Trust Series 2011-1, Class A2, 0.352%, 11/15/131, 2 Mid-State Trust Series 11, Class A1, 4.864%, 07/15/381 Sears Credit Account Master Trust Series 2002-3, Class A, 0.532%, 05/17/161, 2 SLM Student Loan Trust Series 2008-2, Class A1, 0.860%, 01/25/151, 2 Series 2007-1, Class A3, 0.590%, 07/25/181, 2 USAA Auto Owner Trust Series 2010-1, Class A3, 1.300%, 06/16/141 TOTAL ASSET-BACKED SECURITIES (Cost $15,710,051) — 10.7% COMMERCIAL MORTGAGE-BACKED SECURITIES — 6.7% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 03/11/131 Series 2002-2, Class A3, 5.118%, 07/11/431 Series 2006-3, Class A4, 5.889%, 07/10/441, 2 Series 2007-5, Class A4, 5.492%, 02/10/511 Bear Stearns Commercial Mortgage Securities Series 2003-PWR2, Class A4, 5.186%, 05/11/392 CFCRE Commercial Mortgage Trust Series 2011-C1, Class A1, 1.871%, 04/15/441, 3 Credit Suisse First Boston Mortgage Securities Corp. Series 2002-CP5, Class A2, 4.940%, 12/15/351 GE Capital Commercial Mortgage Corp. Series 2003-C2, Class A4, 5.145%, 07/10/371 $ $ GMAC Commercial Mortgage Securities, Inc. Series 2002-C3, Class A2, 4.930%, 07/10/391 Greenwich Capital Commercial Funding Corp. Series 2003-C1, Class A4, 4.111%, 07/05/351 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 1.103%, 03/06/202, 3 Morgan Stanley Re-REMIC Trust Series 2010-GG10, Class A4A, 5.787%, 08/15/452, 3 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $9,737.807) — 6.7% CORPORATE BONDS — 33.0% American Airlines 2011-1 Class A Pass-Through Trust 5.250%, 07/31/221 American International Group, Inc. 4.250%, 09/15/141 5.050%, 10/01/151 6.400%, 12/15/201 Bank of America Corp. 3.875%, 03/22/17 5.700%, 01/24/22 Barclays Bank PLC 2.750%, 02/23/154 3.900%, 04/07/154 Burlington Northern and Santa Fe Railway Co. 2004-1 Pass-Through Trust 4.575%, 01/15/21 Citigroup, Inc. 4.587%, 12/15/15 4.450%, 01/10/17 4.500%, 01/14/22 Continental Airlines 2007-1 Class A Pass-Through Trust 5.983%, 10/19/231 Credit Suisse 2.200%, 01/14/144 5.500%, 05/01/144 Delta Air Lines 2007-1 Class A Pass-Through Trust 6.821%, 02/10/241 Delta Air Lines 2011-1 Pass-Through Trust 5.300%, 10/15/201 Deutsche Bank A.G. 4.875%, 05/20/134 Deutsche Telekom International Finance B.V. 2.250%, 03/06/171, 3, 4 Entergy Arkansas, Inc. 5.000%, 07/01/181 Entergy Texas, Inc. 3.600%, 06/01/151 Farmers Insurance Exchange 6.000%, 08/01/143 FUEL Trust 4.207%, 04/15/163 General Electric Capital Corp. 2.950%, 05/09/16 Goldman Sachs Group, Inc. 6.000%, 06/15/20 5.750%, 01/24/22 Hartford Financial Services Group, Inc. 5.500%, 10/15/161 5.375%, 03/15/171 6.000%, 01/15/191 5.500%, 03/30/201 HSBC USA, Inc. 2.375%, 02/13/15 $ $ ING Bank N.V. 3.750%, 03/07/173, 4 JPMorgan Chase & Co. 3.450%, 03/01/16 Kiowa Power Partners, LLC 4.811%, 12/30/133 Liberty Mutual Group, Inc. 5.000%, 06/01/211, 3 Lincoln National Corp. 4.850%, 06/24/211 Lloyds TSB Bank PLC 4.200%, 03/28/174 Merrill Lynch & Co., Inc. 5.000%, 01/15/15 MetLife Institutional Funding II 1.625%, 04/02/153 Metropolitan Life Global Funding I 2.500%, 09/29/153 Morgan Stanley 5.375%, 10/15/151 4.750%, 03/22/17 Nationwide Financial Services 5.375%, 03/25/211, 3 New York Life Global Funding 1.850%, 12/13/133 Northern Trust Corp. 3.375%, 08/23/21 Northwest Airlines 2007-1 Class A Pass-Through Trust 7.027%, 05/01/211 Pricoa Global Funding I 5.450%, 06/11/143 Prudential Holdings, LLC 7.245%, 12/18/231, 3 8.695%, 12/18/231, 3 Prudential Insurance Co. of America 8.300%, 07/01/253 Royal Bank of Scotland PLC 3.950%, 09/21/154 Simon Property Group LP 2.150%, 09/15/171 Telefonica Emisiones S.A.U. 3.992%, 02/16/164 UBS A.G. 2.250%, 01/28/144 5.875%, 12/20/174 Union Pacific Railroad Co. 2004 Pass-Through Trust 5.404%, 07/02/25 Union Pacific Railroad Co. 2005 Pass-Through Trust 5.082%, 01/02/291 Union Pacific Railroad Co. 2006 Pass-Through Trust 5.866%, 07/02/301 Wells Fargo & Co. 3.500%, 03/08/22 TOTAL CORPORATE BONDS (Cost $47,165,034) — 33.0% MORTGAGE-BACKED SECURITIES — 15.3% Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/371, 2, 3 $ $ Fannie Mae Pool 4.469%, 08/01/13 0.685%, 06/01/182 0.655%, 07/01/182 0.665%, 08/01/182 3.330%, 07/01/20 3.330%, 10/01/20 0.736%, 11/01/202 3.230%, 11/01/20 4.000%, 04/01/24 4.000%, 11/01/25 2.500%, 03/01/26 5.970%, 01/01/40 5.970%, 01/01/40 5.100%, 12/01/40 Fannie Mae REMIC Series 2008-76, Class GF, 0.892%, 09/25/232 Series 2004-67, Class AK, 4.250%, 01/25/30 Fannie Mae-Aces Series 2011-M6, Class A1, 1.951%, 06/25/21 Freddie Mac Gold Pool 5.000%, 06/01/12 Freddie Mac REMIC Series 3676, Class AB, 1.500%, 12/15/151 Series 3609, Class LA, 4.000%, 12/15/241 Series 3688, Class JA, 3.500%, 01/15/301 MASTR Asset Securitization Trust Series 2004-3, Class 2A1, 4.750%, 01/25/141 TOTAL MORTGAGE-BACKED SECURITIES (Cost $21,923,525) — 15.3% U.S. GOVERNMENT AND AGENCIES — 27.5% Federal Deposit Insurance Corp. Series 2011-C1, Class A, 1.840%, 04/25/311, 2, 3 Government National Mortgage Association 6.000%, 03/15/13 6.000%, 06/15/13 7.000%, 07/20/16 National Credit Union Administration Series 2010-A1, Class A, 0.593%, 12/07/201, 2 United States Treasury Note/Bond 0.750%, 03/31/13 0.625%, 04/30/13 0.125%, 08/31/13 2.000%, 11/15/21 2.000%, 02/15/22 3.125%, 02/15/42 $ $ TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $40,429,478) — 27.5% SHORT-TERM INVESTMENTS — 15.9% UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $23,288,595) — 15.9% TOTAL INVESTMENTS (Cost $158,254,580) — 109.1% Liabilities less other assets — (9.1)% ) TOTAL NET ASSETS — 100.0% $ (equivalent to $11.47 per share; unlimited shares of $1.00 par value capital shares authorized; 12,648,435 shares outstanding for Institutional Class; equivalent to $11.47 per share; unlimited shares of $1.00 par value capital shares authorized; 147,085 shares outstanding for Class Y) LLC - Limited Liability Company LP - Limited Partnership PLC - Public Limited Company REMIC - Real Estate Mortgage Investment Conduit 1 Callable. 2 Variable Rate Security (presented at the current rate as of March 31, 2012). 3 144A restricted security. 4 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT CORE PLUS BOND FUND SCHEDULE OF INVESTMENTS March 31, 2012(Unaudited) Principal Amount Value ASSET-BACKED SECURITIES — 12.0% Ally Master Owner Trust Series 2011-1, Class A1, 1.112%, 01/15/161, 2 $ $ AmeriCredit Automobile Receivables Trust Series 2008-AF, Class A4, 6.960%, 10/14/141 Chase Issuance Trust Series 2005-A11, Class A, 0.312%, 12/15/141, 2 Series 2011-A3, Class A3, 0.362%, 12/15/151, 2 Chrysler Financial Auto Securitization Trust Series 2009-A, Class A3, 2.820%, 01/15/161 Citibank Credit Card Issuance Trust Series 2009-A5, Class A5, 2.250%, 12/23/141 Conseco Financial Corp. Series 1996-2, Class M1, 7.600%, 04/15/261, 2 Countrywide Asset-Backed Certificates Series 2006-S2, Class A3, 5.841%, 07/25/271 Series 2006-S2, Class A4, 6.091%, 07/25/271 Discover Card Master Trust Series 2009-A1, Class A1, 1.542%, 12/15/141, 2 Series 2009-A2, Class A, 1.542%, 02/17/151, 2 Ford Credit Auto Owner Trust Series 2009-D, Class A3, 2.170%, 10/15/131 GMAC Mortgage Corp. Loan Trust Series 2006-HE3, Class A3, 5.805%, 10/25/361, 2 Hertz Vehicle Financing, LLC Series 2009-2A, Class A1, 4.260%, 03/25/141, 3 Series 2011-1A, Class A1, 2.200%, 03/25/161, 3 Home Equity Mortgage Trust Series 2006-5, Class A1, 5.500%, 01/25/371 Honda Auto Receivables Owner Trust Series 2012-1, Class A2, 0.570%, 08/15/141 Huntington Auto Trust Series 2012-1, Class A2, 0.540%, 11/17/141 Hyundai Auto Receivables Trust Series 2009-A, Class A3, 2.030%, 08/15/131 Series 2010-B, Class A3, 0.970%, 04/15/151 Keystone Owner Trust Series 1998-P1, Class M1, 7.530%, 05/25/251, 3 Mercedes-Benz Auto Receivables Trust Series 2011-1, Class A2, 0.352%, 11/15/131, 2 Mid-State Trust Series 11, Class A1, 4.864%, 07/15/381 Nomura Asset Acceptance Corp. Series 2006-S1, Class A2, 0.552%, 01/25/361, 2, 3 Residential Funding Mortgage Securities II, Inc. Series 2003-HS1, Class AI6, 3.830%, 02/25/331, 2 Series 2003-HS3, Class A2A, 0.522%, 08/25/331, 2 Series 2005-HS1, Class AI4, 5.110%, 09/25/351 Series 2006-HSA1, Class A3, 5.230%, 02/25/361, 2 Series 2006-HSA1, Class A5, 5.310%, 02/25/361, 2 Series 2006-HSA1, Class A4, 5.490%, 02/25/361, 2 Series 2006-HSA2, Class AI3, 5.550%, 03/25/361, 2 Series 2006-HSA2, Class AI4, 5.810%, 03/25/361 SACO I, Inc. Series 2006-9, Class A1, 0.542%, 08/25/361, 2 SLM Student Loan Trust Series 2008-2, Class A1, 0.860%, 01/25/151, 2 Series 2007-1, Class A3, 0.590%, 07/25/181, 2 $ $ Structured Asset Securities Corp. Series 2005-S6, Class A2, 0.822%, 11/25/351, 2 Series 2005-S7, Class A2, 0.542%, 12/25/351, 2, 3 Series 2006-S2, Class A2, 5.500%, 06/25/361 USAA Auto Owner Trust Series 2010-1, Class A3, 1.300%, 06/16/141 TOTAL ASSET-BACKED SECURITIES (Cost $54,041,187) — 12.0% COMMERCIAL MORTGAGE-BACKED SECURITIES — 3.4% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2003-1, Class A2, 4.648%, 03/11/131 Series 2002-2, Class A3, 5.118%, 07/11/431 Series 2006-3, Class A4, 5.889%, 07/10/441, 2 Series 2007-5, Class A4, 5.492%, 02/10/511 Bear Stearns Commercial Mortgage Securities Series 2003-PWR2, Class A4, 5.186%, 05/11/392 Credit Suisse First Boston Mortgage Securities Corp. Series 2002-CP5, Class A2, 4.940%, 12/15/351 GE Capital Commercial Mortgage Corp. Series 2003-C2, Class A4, 5.145%, 07/10/371 Greenwich Capital Commercial Funding Corp. Series 2003-C1, Class A4, 4.111%, 07/05/351 GS Mortgage Securities Corp. II Series 2007-EOP, Class A1, 1.103%, 03/06/202, 3 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $14,901,925) — 3.4% CORPORATE BONDS — 31.9% Ally Financial, Inc. 4.500%, 02/11/14 5.500%, 02/15/17 7.500%, 09/15/20 American Airlines 2011-1 Class A Pass-Through Trust 5.250%, 07/31/221 American International Group, Inc. 4.250%, 05/15/131 4.250%, 09/15/141 5.050%, 10/01/151 6.400%, 12/15/201 Bank of America Corp. 3.875%, 03/22/17 5.700%, 01/24/22 Barclays Bank PLC 2.750%, 02/23/154 3.900%, 04/07/154 6.050%, 12/04/173, 4 BellSouth Telecommunications, Inc. 7.000%, 12/01/95 Citigroup, Inc. 4.450%, 01/10/17 4.500%, 01/14/22 Credit Suisse 2.200%, 01/14/144 5.500%, 05/01/144 Delta Air Lines 2007-1 Class A Pass-Through Trust 6.821%, 02/10/241 Deutsche Bank A.G. 4.875%, 05/20/134 Deutsche Telekom International Finance B.V. 2.250%, 03/06/171, 3, 4 Ford Motor Credit Co., LLC 3.875%, 01/15/15 $ $ 4.250%, 02/03/17 5.000%, 05/15/18 FUEL Trust 4.207%, 04/15/163 3.984%, 06/15/163 General Electric Capital Corp. 2.950%, 05/09/16 Goldman Sachs Group, Inc. 6.000%, 06/15/20 5.250%, 07/27/21 5.750%, 01/24/22 Hartford Financial Services Group, Inc. 5.500%, 10/15/161 5.375%, 03/15/171 6.000%, 01/15/191 5.500%, 03/30/201 HSBC USA, Inc. 2.375%, 02/13/15 ING Bank N.V. 3.750%, 03/07/173, 4 Kiowa Power Partners, LLC 4.811%, 12/30/133 Liberty Mutual Group, Inc. 6.700%, 08/15/161, 3 5.000%, 06/01/211, 3 Lincoln National Corp. 4.850%, 06/24/211 Lloyds TSB Bank PLC 4.200%, 03/28/173, 4 Merrill Lynch & Co., Inc. 5.000%, 01/15/15 MetLife Institutional Funding II 1.625%, 04/02/153 Metropolitan Life Global Funding I 2.500%, 09/29/153 Morgan Stanley 5.375%, 10/15/151 4.750%, 03/22/17 Nationwide Financial Services 5.375%, 03/25/211, 3 Northwest Airlines 2007-1 Class A Pass-Through Trust 7.027%, 05/01/211 Prudential Holdings, LLC 7.245%, 12/18/231, 3 8.695%, 12/18/231, 3 Prudential Insurance Co. of America 8.300%, 07/01/253 Royal Bank of Scotland PLC 3.950%, 09/21/154 Simon Property Group LP 2.150%, 09/15/171 Telecom Italia Capital S.A. 5.250%, 10/01/151, 4 Telefonica Emisiones S.A.U. 3.992%, 02/16/164 U.S. Airways 2010-1 Class A Pass-Through Trust 6.250%, 10/22/241 U.S. Airways 2011-1 Class A Pass-Through Trust 7.125%, 04/22/251 UAL 2007-1 Pass-Through Trust 6.636%, 01/02/241 $ $ UBS A.G. 2.250%, 01/28/144 5.875%, 12/20/174 Wells Fargo & Co. 3.500%, 03/08/22 TOTAL CORPORATE BONDS (Cost $133,776,150) — 31.9% MORTGAGE-BACKED SECURITIES — 13.0% Citimortgage Alternative Loan Trust Series 2007-A4, Class 2A1, 5.500%, 04/25/221 Credit Suisse First Boston Mortgage Securities Corp. Series 2005-10, Class 7A1, 5.000%, 09/25/151 Credit Suisse Mortgage Capital Certificates Series 2009-12R, Class 41A1, 5.250%, 03/27/371, 2, 3 Fannie Mae Pool 0.685%, 06/01/182 0.655%, 07/01/182 0.665%, 08/01/182 3.330%, 07/01/20 3.330%, 10/01/20 0.736%, 11/01/202 3.230%, 11/01/20 4.000%, 04/01/24 4.000%, 11/01/25 2.500%, 03/01/26 5.970%, 01/01/40 5.970%, 01/01/40 5.100%, 12/01/40 Fannie Mae REMIC Series 2009-15, Class AB, 5.500%, 04/25/25 Series 2004-67, Class AK, 4.250%, 01/25/30 Freddie Mac REMIC Series 3676, Class AB, 1.500%, 12/15/151 Series 3609, Class LA, 4.000%, 12/15/241 MASTR Asset Securitization Trust Series 2004-3, Class 2A1, 4.750%, 01/25/141 Morgan Stanley Mortgage Loan Trust Series 2006-7, Class 1A, 5.000%, 06/25/211 TOTAL MORTGAGE-BACKED SECURITIES (Cost $54,475,445) — 13.0% U.S. GOVERNMENT AND AGENCIES — 33.0% Federal Deposit Insurance Corp. Series 2011-C1, Class A, 1.840%, 04/25/311, 2, 3 National Credit Union Administration Series 2010-A1, Class A, 0.593%, 12/07/201, 2 United States Treasury Note/Bond 0.625%, 04/30/13 0.750%, 03/31/13 0.625%, 12/31/12 3.125%, 02/15/42 0.125%, 08/31/13 2.000%, 11/15/21 2.000%, 02/15/22 $ $ TOTAL U.S. GOVERNMENT AND AGENCIES (Cost $143,029,780) — 33.0% SHORT-TERM INVESTMENTS — 8.0% UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $34,443,419) — 8.0% TOTAL INVESTMENTS (Cost $434,667,906) — 101.3% Liabilities less other assets — (1.3)% ) TOTAL NET ASSETS — 100.0% $ (equivalent to $32.44 per share; unlimited shares of $1.00 par value capital shares authorized; 12,688,517 shares outstanding for Institutional Class; equivalent to $32.45 per share; unlimited shares of $1.00 par value capital shares authorized; 652,317 shares outstanding for Class Y) LLC - Limited Liability Company LP - Limited Partnership PLC - Public Limited Company REMIC - Real Estate Mortgage Investment Conduit 1 Callable. 2 Variable Rate Security (presented at the current rate as of March 31, 2012). 3 144A restricted security. 4 Foreign security denominated in U.S. Dollars. See accompanying Notes to Schedules of Investments. SCOUT CORE PLUS BOND FUND SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) FORWARD CONTRACTS Currency Value At Unrealized Amount Settlement Value At Appreciation Description Purchased (Sold) Date March 31, 2012 (Depreciation) Japanese Yen ) $ ) $ ) $ TOTAL FORWARD CONTRACTS $ ) $ ) $ See accompanying Notes to Schedule of Investments. SCOUT FUNDS NOTES TO SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Scout Funds, a Delaware statutory trust (the “Trust”), is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The Trust currently consists of the following nine diversified portfolios: Scout International Fund (“International” or “International Fund”), Scout International Discovery Fund (“International Discovery” or “International Discovery Fund”), Scout Global Equity Fund (“Global Equity” or “Global Equity Fund”), Scout Stock Fund (“Stock” or “Stock Fund”), Scout Mid Cap Fund (“Mid Cap” or “Mid Cap Fund”), Scout Small Cap Fund (“Small Cap” or “Small Cap Fund”), Scout Unconstrained Bond Fund (“Unconstrained Bond” or “Unconstrained Bond Fund”), Scout Core Bond Fund (“Core Bond” or “Core Bond Fund”) and Scout Core Plus Bond Fund (“Core Plus Bond” or “Core Plus Bond”) (individually referred to as a “Fund,” or collectively as the “Funds”). Prior to October 31, 2006, the International Fund was known as the UMB Scout WorldWide Fund. Prior to July 1, 2009, the Trust was known as UMB Scout Funds. Prior to March 11, 2011, the Core Bond Fund was known as the Scout Bond Fund. After the close of business on April 21, 2011, the Frontegra Columbus Core Fund series of Frontegra Funds Trust, Inc. was reorganized into the Core Bond Fund. Also after the close of business on April 21, 2011, the Frontegra Columbus Core Plus Fund series of Frontegra Funds Trust, Inc. was reorganized into the Core Plus Bond Fund which is the successor to the Frontegra Columbus Core Plus Fund. The Core Plus Bond Fund was created for purposes of the reorganization and was not operational until the reorganization transaction was completed. After the close of business on September 30, 2011, the Scout TrendStar Small Cap Fund was reorganized into the Small Cap Fund. The Funds’ investment objectives are as follows: Fund Investment Objective International Long-term growth of capital and income International Discovery Long-term growth of capital Global Equity Long-term growth of capital Stock Long-term growth of capital and income Mid Cap Long-term growth of capital Small Cap Long-term growth of capital Unconstrained Bond Fund Maximize total return consistent with the preservation of capital Core Bond High level of total return consistent with the preservation of capital Core Plus Bond High level of total return consistent with the preservation of capital The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Security Valuations – Each security listed on an exchange, except Nasdaq National Market® and Nasdaq SmallCap® securities, is valued at its last sales price on that exchange. Where the security is listed on more than one exchange, a Fund will use the price of that exchange which it generally considers to be the principal exchange on which the security is traded.If there are no sales, the security is valued at the mean between the last current bid and asked prices. Nasdaq National Market® and Nasdaq SmallCap® securities are valued at the Nasdaq Official Closing Price. An unlisted security for which over-the-counter market quotations are readily available is valued at the mean between the last current bid and asked prices. Debt securities (other than short-term instruments maturing within 60 days), including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques, or, if there is no sale price on that day, by using an evaluated bid price provided by the independent pricing service. Short-term instruments maturing within 60 days are valued at amortized cost, which approximates market value. If amortized cost of a fund holding deviates significantly from fair value, the holding will be recorded at fair value. If the market price of a portfolio security is not readily available, or the valuation methods mentioned above do not reflect the security’s fair value, such security is valued at its fair value in accordance with procedures adopted by the Board of Trustees. In addition, the Funds’ advisor will value a security at fair value when significant events that materially affect the security’s price occur after the last available market price and before the Fund calculates its net asset value (“NAV”).The fair value of securities is determined in good faith by taking into account all appropriate factors relevant to the value of the security. Securities held in the International, International Discovery and Global Equity Funds may be listed on foreign exchanges that do not value their listed securities at the same time that the Fund calculates its NAV. These Funds may use a systematic fair valuation model provided by an independent third party to value securities principally traded in foreign markets in order to adjust for possible stale pricing that may occur between the close of the foreign exchanges and the time for valuation. In the event that a fair valuation determination is necessary with respect to a security or other asset of the Funds for which a market quotation is not readily available, the Valuation Committee shall consider all appropriate factors relevant to the value of the security or other asset and shall determine the method of arriving at the fair value thereof. Generally, any member of the Valuation Committee can make the valuation determination with consent of another voting member of the Valuation Committee that is not on the Fund team affected, but, if feasible, should involve a member of fund accounting and the Fund manager. As a general principle, the “fair value” of a security or other asset should be the amount that the Fund might reasonably expect to realize upon the current sale of the security or other asset. Valuation policies and procedures are reviewed annually by the Board of Trustees. Quarterly, the Board analyzes fair valued securities utilized in the Funds during the period as well as reviews the independent third party fair valuation analysis report. Security transactions are recorded on the trade date.Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Dividend income and distributions to shareholders are recorded on ex-dividend dates. Realized gains and losses on investments and unrealized appreciation and depreciation of investments are reported on the identified cost basis, which is also used for income tax purposes. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: § Level 1 – quoted prices in active markets for identical securities; § Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, benchmark yields, bids, offers, transactions, spreads and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a holding, but since the value is not obtained from a quoted price in an active market, such holdings are reflected as Level 2. The Funds have adopted Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The following is a summary of the inputs used, as of March 31, 2012, in valuing the Funds’ assets: International: Security Type/Sector Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
